Case 4:19-cv-02314 Document 25 Filed on 01/27/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 27, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        MALIBU MEDIA LLC,             §   CIVIL ACTION NO.
                 Plaintiff,           §   4:19-cv-02314
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
        JEFFREY DUNCAN,               §
                  Defendant.          §

               ORDER OF DISMISSAL WITHOUT PREJUDICE

           Before the Court is a motion by Defendant Jeffrey Duncan
       to dismiss for failure to state a claim under Rule 12(b)(6) of the
       Federal Rules of Civil Procedure. Dkt 17. The Court heard oral
       argument during a status conference on December 11, 2019.
          Upon consideration, the Court GRANTS the motion. A
       memorandum opinion will follow in due course to set out the
       Court’s reasoning.
           Duncan is DISMISSED WITHOUT PREJUDICE to the ability of
       Plaintiff Malibu Media LLC to replead its claim.
           All further discovery is STAYED.
           SO ORDERED.


           Signed on January 27, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
